DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10/493,613. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a tool including a handle assembly, a lock plate having a deflectable arm, a blade disposed between the top portion and the lock plate.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12,14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steigerwalt et al. (2006/0230620).
In reference to claim 12, Steigerwalt et al. teaches a tool including a handle assembly including a top portion, 16,  and a bottom portion, 18, a blade, 14, disposed between the top and bottom portion and a lock plate, 22, disposed between the top and bottom portions and having first and second ends and a deflectable arm extending in a longitudinal direction from the first end to the second end, the deflectable arm having a free end biased towards the top portion, a fixed end opposite the free end, an inner edge, an outer edge, and an elongate opening, 70, near the fixed end and spaced from the inner and outer edges to form a pair of continuous regions around the elongate opening extending in the longitudinal direction, (fig. 16, marked fig. below, pp 0077).
In reference to claim 14, wherein the lock plate includes a substantially L-shaped cutout having a first portion extending in the longitudinal direction and a second portion extending in a direction perpendicular the longitudinal direction, and wherein the cutout separates the lock plate into a body portion and the deflectable arm, (see marked fig. below).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13,16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwalt et al. in view of Wang, (2013/0227794).
Steigerwalt et al. teaches all the limitations of the claims except for wherein the elongate opening has an inner edge proximate and parallel to the inner edge of the deflectable arm and an outer edge proximate and parallel to the outer edge of the deflectable arm such that the continuous regions each maintain a substantially constant 
Wang teaches a lock plate, 16, with a detent, 20 and top portion including a notch extending inwardly from a side of the top portion to expose the deflectable arm and the loop of the blade, (fig. 2, pp 0038).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Steigerwalt et al. with a detent and a notch, as taught by Wang, in order to aid in the stability of holding the blade when rotated to the open position. 
It would have been further obvious to provide the tool with the elongate opening has an inner edge proximate and parallel to the inner edge of the deflectable arm and an outer edge proximate and parallel to the outer edge of the deflectable arm such that the continuous regions each maintain a substantially constant width in a direction from the inner edge of the deflectable arm to the outer edge of the deflectable arm, as a matter of obvious design choice. 

    PNG
    media_image1.png
    532
    1136
    media_image1.png
    Greyscale



Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patent issues are addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elsener (2008/0086822), Chen (2012/0144678) and Sakai (2010/0192381) were cited to show other examples of folding tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        August 14, 2021

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723